Matter of Lee v People of the State of New York (2017 NY Slip Op 00041)





Matter of Lee v People of the State of New York


2017 NY Slip Op 00041


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Saxe, J.P., Moskowitz, Gische, Kahn, Gesmer, JJ.


2639 74/16 -4731

[*1]In re James Melvin Lee, Petitioner,
vThe People of the State of New York, et al., Respondents.


James Melvin Lee, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for The People of The State of New York, respondent.
John W. McConnell, Office of Court Administration, New York (Margaret W. Martin of counsel), for Appellate Division, First Department and New York State Court of Appeals, respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK